FILED
                                                               AUGUST 28, 2014 

                                                         In the Office of the Clerk of Court 

                                                        WA State Cou rt of Appeals, Division III 





         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                            DIVISION THREE 


In re the Marriage of:                           )     No. 31584-3-III
                                                 )
SANDRA KAY HUNT,                                 )
                                                 )
                     Respondent,                 )
                                                 )
              and                                )     UNPUBLISHED OPINION
                                                 )
SAMUEL EARL HUNT,                                )
                                                 )
                     Appellant.                  )

       LA WRENCE-BERREY, J. -      Samuel Hunt appeals the trial court's property and debt

distribution in his dissolution proceedings with Sandra Hunt. He contends that the trial

court failed to include three community debts in the division. He also contends that the

trial court abused its discretion when it refused to accept additional documentation on the

debts after trial. Finding no error, we affmn.
No. 3 1584-3-III
In re Marriage ofHunt


                                          FACTS

       Sandra and Samuel Hunt I separated on September 11, 2011, after approximately

five years of marriage. A dissolution of marriage trial was held. The parties debated over

the distribution of personal property and debts as well as property and debts related to

their sheep ranch and their butchering business, C&L Lockers.

       On January 31, 2013, the court issued a memorandum decision. The court found,

"Overall, the wife's evidence was found to be more credible than that of the husband.

The wife was much better at documenting and backing up her claims. The husband's

unsupported testimony about sheep deaths, property destruction, business debts, and the

post-separation sale of his sheep business to a friend rendered much of his evidence

difficult to believe." Clerk's Papers (CP) at 40. The court attached a dissolution property

schedule to the memorandum opinion.

       Following the memorandum decision but before the final decree was entered,

Samuel filed a "Motion to Reopen, Reconsider and to Clarify."2 CP at 8. Among other

matters, Samuel contended that the trial court's decision failed to include three debts

owed by the community. Two of the alleged debts were loans owed to Walter Miller for



       1 To avoid confusion, we refer to the parties by their first names.
       2 Sandra also filed a motion for reconsideration, which has no bearing on this
appeal.

                                             2

No. 3 I 584-3-III
In re Marriage ofHunt


the purchase of livestock. Samuel included with the motion a bank balance sheet from

February 2012 that showed the Walter Miller loans. This document was part of the trial

evidence. On the loan document, one loan amounted to $182,490. Samuel contended

that only one-half of this loan was owed by the community and the other one-half was

owed by a third-party business partner, Dillon Summers. The second loan amounted to

$46,410. As additional evidence, Samuel attached two contracts with Walter Miller for

the purchase of livestock. The contracts were dated October 2010 and April 2011.

Samuel did not produce these contracts at trial.

       The third debt was owed by C&L Lockers. Samuel called attention to an exhibit

entered at trial, which listed five amounts due on a spreadsheet. Also, he provided the

court with verification for two of the debts owing at the time of the separation, totaling

over $21,000. This verification evidence was not produced at trial.

       The court held a hearing on the motion. Samuel contended that the court should

admit the additional documentation attached to the motion because it corroborated and

clarified testimony that was already presented at trial. The trial court did not allow

Samuel to reopen trial and submit the new evidence. The court found that it would be

improper to allow Samuel to reopen and reargue the substantial business debts that were

supported by only weak evidence at trial. The trial court noted that it struggled with


                                              3

No. 3 I 584-3-II1
In re Marriage ofHunt


Samuel's evidence at trial because, in some instances, all he offered to support his figures

were interrogatory answers. He noted that Sandra accepted some of the figures, so the

trial court did, too.

       The court found that the new evidence was not any better. The court recognized

that the new evidence to support the C&L Lockers debt did not match the figures he gave

in his interrogatory answers submitted at trial. For the Walter Miller debts, the court

found that the evidence at trial was weak and not credible. The court noted a substantial

debt like the one claimed would have been entered into by contract, and that the contract

was needed at trial. Furthermore, the court found that it was too late to accept what

Samuel alleged to be contracts to support the figures that were used. While the court

granted reconsideration to address other matters, it denied reconsideration for these debts.

Samuel appeals.

                                        ANALYSIS

       Trial Court's Denial orMotion to Reopen/Reconsider. Samuel contends that the

trial court abused its discretion by refusing to consider the additional documents after

trial. He contends that the additional documentation corroborated the trial evidence and

was needed to rehabilitate his credibility.




                                              4

No. 31584-3-111
In re Marriage ofHunt


       A trial court's memorandum opinion is not a final decision and may be modified or

abandoned before entry of the final judgment. Chandler v. Doran Co., 44 Wash. 2d 396,

400,267 P.2d 907 (1954). "A motion to reopen a case for additional testimony is

addressed to the sound discretion of the trial court, and the court's ruling will not be

disturbed except for manifest abuse." Rogers Walla Walla, Inc. v. Ballard, 16 Wn. App.

81,90,553 P.2d 1372 (1976).

       In Winston v. Bacon, 8 Wash. 2d 216, 229, 111 P.2d 764 (1941), the trial court did

not abuse its discretion when it refused to take evidence after entering a memorandum

decision when the proffered evidence went to the heart of the controversy and reopening

the case to admit the evidence would result in extensive additional litigation regarding

hypothetical questions and technical responses. The reviewing court found, "The attempt

to produce this evidence was made after the rendition of the memorandum decision, in

order to eliminate the weaknesses in the appellants' proof which had been pointed out by

the court. The vice in such a procedure is obvious." Id.

       The trial court did not abuse its discretion when it refused to admit the additional

evidence Samuel produced after trial. The evidence was not newly discovered; it could

have been produced at trial with reasonable diligence. The 2010 and 2011 Walter Miller

contracts Samuel wished to submit and the proof of debts incurred by C&L Lockers prior



                                              5

No. 3 1584-3-III
In re Marriage ofHunt


to 2011 were available to Samuel before trial. Furthermore, the trial court found that the

additional evidence presented by Samuel was weak and conflicted with the trial evidence.

Particularly, the trial court referred to the conflicting trial and posttrial evidence regarding

the C&L Lockers' debt. Indeed, Samuel's new evidence showed a debt of$16,308.55

owed by C&L Lockers to Ameristar Meats, while trial testimony shows this same debt to

be $5,200.00.

       Winston supports the trial court's decision not to reopen the trial to admit

additional evidence. The contracts and bills did not conclusively address the community

debt owed by the parties. Instead, admitting the additional evidence would have also

required the trial court to reopen trial and take evidence on the balance of these

obligations at the time of separation and to determine what portion ofthe Walter Miller

debts belonged to the community. The additional evidence sought to eliminate the

weaknesses in Samuel's case identified by the trial court's memorandum decision. The

trial court did not abuse its discretion in refusing the additional evidence.

       Trial Court's Consideration o{CommunityDebts. Next, Samuel argues that the

trial court abused its discretion when it failed to consider the community debts owed to

Walt Miller and the community debts owed by C&L Lockers. He contends that the

property distribution was not equitable and fair because it omitted these obligations.



                                               6

No. 3 1584-3-III
In re Marriage ofHunt


       "The trial court's considerable discretion in making a property division will not be

disturbed on appeal absent a manifest abuse of that discretion. A manifest abuse of

discretion is a decision manifestly unreasonable or exercised on untenable grounds or for

untenable reasons." In re Marriage ofTower, 55 Wash. App. 697, 700, 780 P.2d 863

(1989) (citations omitted). "The trial court's decision will be affirmed unless no

reasonable judge would have reached the same conclusion." In re Marriage ofLandry,

103 Wash. 2d 807, 809-10, 699 P.2d 214 (1985). The purpose of giving the trial court such

deference is because the trial court "is in the best position to assess the assets and

liabilities of the parties" in its duty to formulate a just and equitable outcome. In re

Marriage ofBrewer, 137 Wash. 2d 756, 769, 976 P.2d 102 (1999). "The trial court's

credibility determinations and resolution of the truth from competing evidence will not be

disturbed on appeal." Buck Mountain Owners' Ass 'n v. Prestwich, 174 Wash. App. 702,

720,308 P.3d 644 (2013).

       In a dissolution action, the trial court is tasked with distributing all property and

liabilities before it, both community and separate. In re Marriage ofStachofsky, 90 Wn.

App. 135, 142,951 P.2d 346 (1998). The trial court must make ajust and equitable

disposition after considering the extent and nature of the separate and community




                                              7

No. 31584-3-II1
In re Marriage ofHunt


property, the duration of the marriage, and the economic circumstances of each spouse at

the time the division becomes effective. RCW 26.09.080.

       "The valuation of property in a divorce case is a material fact." In re Marriage of

Greene, 97 Wash. App. 708, 712, 986 P.2d 144 (1999). Factual issues will not be retried on

appeal but will be accepted if supported by substantial evidence. In re Marriage of

Thomas, 63 Wash. App. 658, 660, 821 P .2d 1227 (1991). Substantial evidence is a

quantum of evidence sufficient to persuade a rational, fair-minded person that the premise

is true. Wenatchee Sportsmen Ass 'n v. Chelan County, 141 Wash. 2d 169, 176,4 PJd 123

(2000).

       As to Samuel's first contention, we disagree that the trial court abused its

discretion by deciding not to include debts to Walter Miller in the property distribution.

The court determined that Samuel's evidence was weak and not credible when it came to

these two debts. The court noted the absence of contracts to support these debts. The

court also noted that Samuel's February 2012 balance sheet was insufficient to support

the debts because the balance sheet was prepared by Samuel for the bank and the bank

was not associated with the loans. 3


       3 Testimony of Sandra established that the values on the bank balance sheet are
provided by the individual requesting the balance sheet. The banker does not know the
values to include on the balance sheet until provided.

                                             8

No. 31584-3-III
In re Marriage ofHunt


       The court's findings on the Walter Miller debts are supported by substantial

evidence. While Samuel's bank balance sheet lists two debts to Walter Miller as of

February 2012, Samuel did not present contracts or account statements to support the

amount owed. Also, Samuel's trial testimony regarding the Walter Miller obligations did

not support the obligations because it was inconsistent and indecipherable at times.

Samuel's testimony never refers to the February 2012 bank balance sheet to establish the

debts to Walter Miller. Instead, he references a Walter Miller debt in discussion with his

transactions with Mr. Summers. Samuel testified that he only owed one-half of an April

2011 loan from Walter Miller, although no evidence in the record before us on appeal

listed the original loan amount as of that date or the lesser amount due. Next, he testified

that he sold a large amount of ewes in early September 2011 and paid Walter Miller

$66,000. Based on this sale, he testified the loan was reduced to $176,000 and that he

owed one-half this amount, equaling $88,000. Neither of these amounts are consistent

with the higher amount of$182,490 listed on the February 2012 bank balance sheet.

Then, Samuel testified that Mr. Summers bought Samuel's sheep, taking over the $88,000

debt. Thus, Samuel contended that he no longer owed the debt to Walter Miller because

Mr. Summers took over his obligation. Sandra was not questioned about the loans. Thus,




                                             9

No. 31584-3-111
In re Marriage ofHunt


she provides no supporting testimony. For the smaller loan, there is no testimony in the

record addressing this loan.

       Given the inconsistent testimony, the trial court did not abuse its discretion when it

found that the evidence of the debt was not credible. Sufficient evidence supports the

trial court's decision to exclude the alleged Walter Miller debts from the property

distribution.

       As to Samuel's second contention, the trial court did address the community

obligations owed by C&L Lockers and determined that no debt existed. The trial court

listed the value ofC&L as $0. This is supported by Samuel's closing statement that C&L

Lockers did not have any value. The value is also supported by the testimony of Sandra.

Sandra answered affirmatively when Samuel's counsel asked her if the net worth ofC&L

Lockers was zero when the company's liabilities were subtracted from its assets.

       While Samuel presented a spreadsheet he created which listed five debts and their

amounts, these debts were not listed on the C&L Lockers' company balance sheet as of

September 11,2011, even though the balance sheet contained the company's assets,

liabilities, and equity. Furthermore, he did not substantiate these debts with receipts or

other documentation. The trial court weighed the conflicting evidence and found that the




                                             10 

No. 31584-3-III
In re Marriage ofHunt


evidence and testimony for the C&L Lockers' debts listed on Samuel's spreadsheet was

not credible.

       The evidence at trial does not support Samuel's contentions on appeal. Samuel

failed to substantiate the debts with documentation, although he had the ability and

control over the documentation to do so. Equally, both the trial testimony and exhibits

contain passing references to Walter Miller transactions that were never fully explained or

summarized, although it is clear from the evidence, as discussed above, that the dealings

with Walter Miller were a continuing phenomenon, and included both sales and

purchases. There is simply no credible evidence in the record to corroborate Samuel's

contentions. His testimony at trial was inconsistent and insufficient. Therefore, the trial

court did not abuse its discretion when it refused to include the alleged debts in the

property distribution. The property distribution was fair and equitable.




                                             11 

No. 31584-3-III
In re Marriage ofHunt


      We affirm.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.
                                           ~(\
                                         Lawrence-Berrey, J.

WE CONCUR:




                                         Fe~tcJ. 





                                            12